Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney David C. Peterson on June 29, 2021.

Replace independent claim 34 with the following:
34.	(Currently Amended) An electronic assembly comprising:	a plurality of electronic die arranged into shingles, each shingle having a multiple offset stacked die coupled by cascading connections;	each shingle arranged in a stack of shingles with alternate shingles having die stacked in opposite directions and offset in a zigzag manner; and	a plurality of direct formed only between the bottom die of each shingle to an exposed 



Replace independent claim 39 with the following:
39.	(Currently Amended) a plurality of offset zigzag shingle stacks of die such that a portion of each bottom die in each shingle stack is vertically exposed;	a plurality of cascade electrical connections between adjacent die in each shingle stack; and	a plurality of direct conductive vertical connections formed only between the bottom die of each shingle to an exposed top surface of an overmold of the electronic assembly.

Allowable Subject Matter
Claims 34-40 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the combination of limitations: 
“a plurality of direct conductive vertical connections formed only between the bottom die of each shingle to an exposed top surface of an overmold of the electronic assembly” as recited in claims 34 and 39 respectively, taken in combination with all other limitations of each respective independent claim.
Dependent claims 35-38 and 40 inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang (US Pub # 2009/0065948), Crisp et al. (US Pub # 2013/0286707), Khandros et al. (US Pub # 2006/0076690), Haba et al. (US Pat # 8,823,165), Kim et al. (U.S. Pub # 2011/0031600), Maki et al. (U.S. Pub# 2010/0261312), Okada et al. (U.S. Pub # 2009/0108470), Pilla et al. (U.S. Pub # 2009/0032969), Chin. (US Pub # 2008/0150158), Hiller et al. (U.S. Pub # 2008/0150111), Wang et al. (U.S. Pub # 2008/0048301), Gillingham (U.S. Pat # 9,177,863), Kim et al. (U.S. Pat # 8,390,114), Grafe et al. (U.S. Pat # 7,352,057) and Sundstrom (U.S. Pat # 5,864,177).
None of the references, alone or in combination, teach all of the allowable subject matter as require by independent claims 34 and 39 as discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896